Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17, line 1 recites “A non-transitory computer-readable media” which should be changed to --A non-transitory computer-readable medium-- in order to match the phrasing within each header of respective dependent claim 18-24.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-9, 11, 12, 14, 16, 17, and 19 of U.S. Patent No. 10,862,909. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-24 overlap in scope, and are thus not patentably distinct, from respective claims 1, 2, 4, 6-9, 11, 12, 14, 16, 17, and 19 of the ‘909 patent.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 9, 11, 12, 17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Jayawardena” (US 2011/0141900) in view of “Raleigh” (US 2010/0195503).

Regarding Claim 1:
Jayawardena teaches:
A method comprising: 
receiving, by a packet-filtering device located at an internet access point (Fig. 1, element 118), a first group of packet filtering rules (¶0025, “Traffic analyzer module 206 determines if the flash event is a result of legitimate traffic, and if so, provides an indication to rules module 210 along with the information related to the particular IP address. Rules module 210 receives the output from DDoS analyzer module 206 and traffic analyzer module 208 and determines the response to the flash event. Rules module 210 communicates the response to the flash event to router control interface 212 which includes a bi-directional network data link to send router control information to access routers similar to ARs 112, 114, 116, and 118”; i.e., packet-filtering device 
the first group of packet filtering rules comprise rules for handling network traffic (¶0026, “In a particular embodiment, rules module 210 includes the default priority rules for the provider network, whereby the provider network will handle flash events”) associated with one or more applications (¶0011, “In particular, provide network 110 allocates one or more of the group of IP addresses to Internet host 140 such that information is communicated between Internet host 140 and independent systems 152, 154, and 156 via ARs 112, 114, 116, and 118. Internet host 140 provides content and services that are requested by independent systems 152, 154, and 156. A non-limited example of the content and services provided by Internet host 140 includes … application services …”; i.e., the network traffic received by Internet host 140 pertains to application services that are originated from a plurality of different user systems 152, 154, and 156) originating from a first group of users (¶0028, “If the flash event is not a DDoS attack, the "NO" branch of decision block 306 is taken and a decision is made as to whether or not the flash event is associated with a particular region in decision block 310 … If so, the "YES" branch of decision block 310 is taken, the traffic from the particular region is prioritized in block 312, router control information is sent to the relevant access router in block 326, and processing returns to block 302 where traffic flow information is received”; i.e., rules for network traffic originating from a first group of users within a particular geographical region) during an overload condition (Fig. 3, steps 310 and 312 outline an overload condition for a first group of users); and 
the second group of packet filtering rules comprise rules for handling network traffic ¶0026, “In a particular embodiment, rules module 210 includes the default priority rules for the provider network, whereby the provider network will handle flash events”) associated with the one or more applications (¶0011, “In particular, provide network 110 allocates one or more of the group of IP addresses to Internet host 140 such that information is communicated between Internet host 140 and independent systems 152, 154, and 156 via ARs 112, 114, 116, and 118. Internet host 140 provides content and services that are requested by independent systems 152, 154, and 156. A non-limited example of the content and services provided by Internet host 140 includes … application services …”; i.e., the network traffic received by Internet host 140 pertains to application services that are originated from a plurality of different user systems 152, 154, and 156) originating from a second group of users (¶0029, “If so, the "YES" branch of decision block 314 is taken, the traffic from the received at the particular time of day, or from the particular time zone is prioritized in block 316, router control information is sent to the effected access router in block 326, and processing returns to block 302. For example, traffic analyzer module 208 can determine that the flash event is occurring at a particular time of day and can indicate so to rules module 210 that sends appropriate router control information to router control interface 212 to be forwarded to the relevant access router”; i.e., rules that affect network traffic originating from a second group of users within a particular time zone) during an overload condition (Fig. 3, steps 314 and 316 outline an overload condition for the second group of users); 
receiving an indication that an overload condition is occurring on a first network (Fig. 3, step 304; ¶0019, “When policy server 130 identifies a flash event targeted to Internet host 140, policy server 130 identifies whether the event is the result of a DDoS attack, or the result of legitimate traffic”); 
receiving, via the first network and during the overload condition, a plurality of packets (Fig. 3, step 302; ¶0027, “ The method starts in block 302 where traffic flow information is received”; i.e., traffic flow information is being received upon the detection of a flash event occurring in step 304 which triggers step 310); 
determining that a first subset of the plurality of packets originated from the first group of users (Fig. 3, steps 310 & 312; ¶0028, “If the flash event is not a DDoS attack, the "NO" branch of decision block 306 is taken and a decision is made as to whether or not the flash event is associated with a particular region in decision block 310 … If so, the "YES" branch of decision block 310 is taken, the traffic from the particular region is prioritized in block 312, router control information is sent to the relevant access router in block 326, and processing returns to block 302 where traffic flow information is received”; i.e., prioritize network traffic from a first group of users within a particular region); 
applying, based on a determination that the first subset of the plurality of packets originated from the first group of users (¶0018, “The operational information from ARs 112, 114, 116, and 118 includes tallies of the number of packets entering each interface of the router with a given source and destination IP address … The geographic origin of the packets … can be inferred from the location … of the particular AR that generated the flow data”), the first group of packet filtering rules to the first subset of the plurality of packets (¶0018, “However, when the operational information indicates that the volume of the traffic targeted to Internet host 140 is greater than the link capacity, then a flash event is recognized and traffic flows in provided network 110 are handled using the priority rules”), wherein the first group of packet filtering rules comprises allowing the first subset of the plurality of packets to access the one or more applications hosted on one or more application servers connected to the first network (¶0019, “Thus, for example, the priority rules can direct packets that arrive from a particular range of IP addresses to be placed into a higher priority virtual queue in AR 118…”; ¶0022, “In another example, Internet host 140 provides a web-based government disaster coordination web site. A disaster in a particular geographic location might generate greater traffic than the link can handle, thus generating a flash event … Here, the operator of Internet host 140 can give a rapid response to the operator of provider network 110 directing that the priority rules for the flash event should give priority to requests from the geographic location of the disaster”; i.e., give a higher priority to a subset of packets with an IP address range associated with a specific geographic location so that the subset of packets can access applications on Internet host 140); 
determining that a second subset of the plurality of packets originated from the second group of users (Fig. 3, steps 314 and 316; ¶0029, “If so, the "YES" branch of decision block 314 is taken, the traffic from the received at the particular time of day, or from the particular time zone is prioritized in block 316, router control information is sent to the effected access router in block 326, and processing returns to block 302. For example, traffic analyzer module 208 can determine that the flash event is occurring at a particular time of day and can indicate so to rules module 210 that sends appropriate router control information to router control interface 212 to be forwarded to the relevant access router”); and 
applying, based on a determination that the second subset of the plurality of packets originated from the second group of users (¶0018, “The operational information from ARs 112, 114, 116, and 118 includes tallies of the number of packets entering each interface of the router with a given source and destination IP address, source and destination ports and a given protocol … the time of day when these packets were received can be inferred from the… time of day information of the particular AR that generated the flow data”) the second group of packet filtering rules to the second subset of the plurality of packets (¶0018, “However, when the operational information indicates that the volume of the traffic targeted to Internet host 140 is greater than the link capacity, then a flash event is recognized and traffic flows in provided network 110 are handled using the priority rules”), …
Additionally, while Jayawardena discloses dropping packets with a low IP precedence value if an AR is experiencing high volume of higher priority traffic (¶0014), Jayawardena does not explicitly disclose:
… wherein the second group of packet filtering rules comprises preventing the second subset of the plurality of packets from accessing the one or more applications hosted on the one or more application servers connected to the first network.
Raleigh teaches:
… wherein the second group of packet filtering rules (¶0051, “When a given base station or group of base stations experience traffic demand that is high relative to the available capacity and/or service quality that can be provided … then a service controller (e.g., or other interchangeable network function) can issue traffic control throttling policies to the devices in accordance with a measure of the excess traffic demand the one or more base stations is experiencing”) comprises preventing the second subset of the plurality of packets from accessing the one or more applications hosted on the one or more application servers connected to the first network (¶0051, “… while lower priority traffic such as interactive browsing and/or background download are throttled and/or blocked”; ¶0052, “… traffic controlled to the same extent that other lower priority services or lower class service plans are traffic controlled during peak busy times. For example, this type of service differentiation can also be applied based on … user group…”; i.e., provide a policy that blocks low priority traffic during a high-traffic event, said low priority traffic being associated with “interactive browsing” of a user group which pertains to the applications of the Internet host 140 of Jayawardena).
	At the time of the invention it would have been obvious to one with ordinary skill in the art to modify Jayawardena’s Internet traffic control system by enhancing Jayawardena’s access router (element 118) to implement policy that defines which traffic to block from certain user groups towards an Internet host, as taught by Raleigh, in order to maintain high quality of service for other user groups that require use of the Internet host.


Regarding Claim 3:
The method of claim 1, wherein Jayawardena in view of Raleigh further teaches the one or more applications comprise at least one of: 
telephony; 
messaging; 
e-mail; or 
web (Jayawardena, ¶0011, “A non-limiting example of the content and services provided by Internet host 140 includes HTML content …. application services … a combination thereof”).

Regarding Claim 4:
The method of claim 1, wherein Jayawardena in view of Raleigh further teaches the first group of users is associated with one or more emergency services (Jayawardena, ¶0022, “ Internet host 140 provides a web-based governmental disaster coordination web site. A disaster in a particular geographic location might generate greater traffic than the link can handle, thus generating a flash event … Here, the operator of Internet host 140 can give a rapid response to the operator of provider network 110 directing that the priority rules for the flash event should give priority to requests from the geographic location of the disaster”).

Regarding Claims 9, 11, and 12:
Packet filtering device claims 9, 11, and 12 correspond to respective method claims 1, 3, and 4, and contain no further limitations. Thus claims 9, 11, and 12 are each rejected by applying the same rationale to reject claims 1, 3, and 4, respectively.

Regarding Claims 17, 19, and 20:
Non-transitory computer-readable media/medium claims 17, 19, and 20 correspond to respective method claims 1, 3, and 4, and contain no further limitations. Thus claims 17, 19, and 20 are each rejected by applying the same rationale to reject claims 1, 3, and 4, respectively.

Claims 2, 10, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Jayawardena” (US 2011/0141900) in view of “Raleigh” (US 2010/0195503) in further view of “Kustarz” (US 2013/0055374).

Regarding Claim 2:
Jayawardena in view of Raleigh teaches a management system (Jayawardena, Fig. 1, elements 120 and 130) which distributes a first group of packet filtering rules (Jayawardena, Fig. 3, step 312) and a second group of filtering rules (Jayawardena, Fig. 3, step 316), Jayawardena in view of Raleigh does not disclose the management Kustarz teaches a management network (Fig. 2, element 113) that is out-of-band (¶0043, “… includes a management network 113 that provides out-of-band communication path”) relative to a first network (Fig. 2, element 123; ¶0029, “… a service provider 123 (service provider). The service provider network has a service provider mitigating system that includes a packet scrubbing system … and sensors…”).
receiving the first group of packet filtering rules and the second group of packet filtering rules via a management network wherein the management network is out-of-band relative to the first network.
At the time of the invention it would have been obvious to one with ordinary skill in the art to modify Jayawardena in view of Raleigh's Internet traffic control system by enhancing Jayawardena in view of Raleigh’s management system to be located within an out-of-band management network separate from a provider network, as taught by Kustarz, in order to utilize separate communication bands to enable alternative communication paths.
	The motivation is to enable an alternative communication path between subscriber devices and a management system and provider network by implementing the management system within an out-of-band management network. Using a separate communication path ensures that the subscriber devices and a service provider mitigation system are still able to communication when standard in-band communication paths are unavailable (Kustarz, ¶0043, “Using a separate communication path ensures that the subscriber network 101 and service provider mitigation system are still able to communicate when the in-band communication path 112 is unavailable”).

Regarding Claims 10 and 18:
Packet filtering device claim 10 and non-transitory computer-readable medium claim 18 each correspond to method claim 2 and contain no further limitations. Thus claims 10 and 18 are each rejected by applying the same rationale in rejecting claim 2 above.

Claims 5, 13, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Jayawardena” (US 2011/0141900) in view of “Raleigh” (US 2010/0195503) in further view of “Roese” (US 2006/0048142).

Regarding Claim 5:
Jayawardena in view of Raleigh teaches:
The method of claim 1, …
Jayawardena in view of Raleigh does not disclose:
… further comprising: 
receiving, by the packet-filtering device located at the internet access point and based on a determination that the overload condition has been mitigated to a first degree, a third group of packet filtering rules; and 
applying the third group of packet filtering rules to the second subset of the plurality of packets, wherein the third group of packet filtering rules comprises allowing a first portion of the second subset of the plurality of packets to access the one or more applications hosted on the one or more application servers.
Roese teaches:

receiving, by the packet-filtering device located at the internet access point and based on a determination that the overload condition has been mitigated to a first degree, a third group of packet filtering rules (¶0024, "The second set of restrictions may be initiated upon detection of a second set of one or more triggers..."; ¶0033, “The policy manager function 200 associates responsive policies to be implemented and signals the selected PEF(s) with one or more rapid response identifiers… Policies, through the PERs, may be... implemented and removed at different times and gradually..."; ¶0042, “For example, a first trigger may cause the policy manager 200 to initiate the enforcement of a policy designed to lockdown the network… Upon further evaluation of the characteristics... it may be determined that the particularly restrictive policy in place is to be replaced with a less restrictive policy… until… the virus is deemed eliminated”; i.e., after a threat has been mitigated in response to implementing and applying a policy set, implementing and applying a second [third], less restrictive policy set); and 
applying the third group of packet filtering rules to the second subset of the plurality of packets, wherein the third group of packet filtering rules comprises allowing a first portion of the second subset of the plurality of packets to access the one or more applications hosted on the one or more application servers (See the Table of ¶0056, “RR2 RR1 traffic allowed plus emergency services like 911 phone service"; i.e., only allow packets associated with RR1’s management and control traffic and 911 phone service to continue).

The motivation is to enable an access point to gradually allow for more packets to be forwarded when a mitigating response is received from a traffic control engine. This allows a network to consistently return to normal conditions without causing an overload condition to immediately re-occur due to a sudden allowance of all traffic, while still allowing the access point to utilize traffic filtering policies.

Regarding Claims 13 and 21:
Packet filtering device claim 13 and non-transitory computer-readable medium claim 21 each correspond to method claim 5 and contain no further limitations. Thus claims 13 and 21 are each rejected by applying the same rationale in rejecting claim 5 above.

Claim 6, 14, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Jayawardena” (US 2011/0141900) in view of “Raleigh” (US 2010/0195503) in further view of “Ilnicki” (US 7710885).

Regarding Claim 6:
Jayawardena in view of Raleigh teaches:

Jayawardena in view of Raleigh does not disclose:
… further comprising: 
determining that a portion of the first subset of packets comprises gateway protocol data; and 
applying, based on a determination that at least one of the first group of packet filtering rules applies to the gateway protocol data, the first group of packet filtering rules to the portion of the first subset of packets, wherein the first group of packet filtering rules comprises allowing the portion of the first subset of packets to continue toward its destination.
Ilnicki teaches:
… further comprising: 
determining that a portion of the first subset of packets comprises gateway protocol data (Col. 3, lines 57-65, “… relate to a routing monitor comprising at least one communication tap, wherein each of the at least one communication taps is positioned in line of communication between two routers and a protocol emulator for reassembling routing protocol messages captured by the at least one communication tap and establishing a routing protocol session... using the reassembled routing protocol"); and 
applying, based on a determination that at least one of the first group of packet filtering rules applies to the gateway protocol data, the first group of packet filtering rules to the portion of the first subset of packets, wherein the first group of packet filtering rules comprises allowing the portion of the first subset of packets to continue toward its destination (Col. 6, lines 4-13, “It should be noted here that BGP uses a maximum packet size of 4 kBytes… In such cases, 4 kB BGP message may be fragmented into smaller IP packets. TI module 405 should have the capability of to filter data packets based on filter attributes, such as IP address, protocol IDs, and destination ports. If the filter values of a captured packet matches a previously user-configured filters, the packet is filtered to TR module 406; otherwise it is dropped"; i.e., allow gateway protocol packet to continue based on applying a filter policy to filter attributes of the packet).
At the time of the invention it would have been obvious to one with ordinary skill in the art to modify Jayawardena in view of Raleigh's Internet traffic control system by enhancing Jayawardena in view of Raleigh’s network data server to monitor for router protocols, as taught by Ilnicki, in order to detect router-based attacks.
	The motivation is to enable a network response system to detect router-based attacks by monitoring router protocols captured within communication sessions between routers, and logging routing information from unexpected origination or destination addresses that would otherwise be discarded by a monitored router (Ilnicki, Col. 5, lines 40-46).

Regarding Claims 14 and 22:
Packet filtering device claim 14 and non-transitory computer-readable medium claim 22 each correspond to method claim 6 and contain no further limitations. Thus claims 14 and 22 are each rejected by applying the same rationale in rejecting claim 6 above.

Claim 7, 8, 15, 16, 23, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Jayawardena” (US 2011/0141900) in view of “Raleigh” (US .

Regarding Claim 7:
Jayawardena in view of Raleigh teaches:
The method of claim 1, …
Jayawardena in view of Raleigh does not disclose:
… further comprising: 
determining that a portion of the first subset of packets comprises domain name system (DNS) data; and 
applying, based on a determination that at least one of the first group of packet filtering rules applies to DNS data, the first group of packet filtering rules to the portion of the first subset of packets, wherein the first group of packet filtering rules comprises allowing the portion of the first subset of packets to continue toward its destination.
Greenwald teaches:
… further comprising: 
determining that a portion of the first subset of packets comprises domain name system (DNS) data (Page 82, Second column, First and Fourth paragraphs, "Two connectionless UDP services that we regard as essential are... DNS for mapping between hostnames and addresses" & "Our packet filters admit UDP traffic with source and destination ports set to the DNS reserved port from external hosts to our internal nameservers"); and 
"Our packet filters admit UDP traffic with source and destination ports set to the DNS reserved port from external hosts to our internal nameservers"), the first group of packet filtering rules to the portion of the first subset of packets, wherein the first group of packet filtering rules comprises allowing the portion of the first subset of packets to continue toward its destination (Page 82, First column, Firth paragraph, “The packet filer accepts incoming packets for these restricted protocols if they are destined for an appropriate bastion host" & Page 82, Second column, Fourth paragraph, "Our packet filters admit UDP traffic with source and destination ports set to the DNS reserved port from external hosts to our internal nameservers").
At the time of the invention it would have been obvious to one with ordinary skill in the art to modify Jayawardena in view of Raleigh's Internet traffic control system by enhancing Jayawardena in view of Raleigh’s network data server to accept traffic directed to essential services, such as DNS traffic, as taught by Greenwald, in order to allow critical applications dependent on DNS services to fully function.
	The motivation is to admit UDP traffic with source and destination ports set to DNS to internal name servers in order to allow for critical applications to fully function without decreasing performance (Greenwald, page 82, First column, Fifth paragraph & Second column, Fourth Paragraph).

Regarding Claim 8:
Jayawardena in view of Raleigh teaches:

Jayawardena in view of Raleigh does not disclose:
… further comprising: 
determining that a portion of the first subset of packets comprises network time protocol (NTP) data; and 
applying, based on a determination that at least one of the first group of packet filtering rules applies to NTP data, the first group of packet filtering rules to the portion of the first subset of packets, wherein the first group of packet filtering rules comprises allowing the portion of the first subset of packets to continue toward its destination.
Greenwald teaches:
… further comprising: 
determining that a portion of the first subset of packets comprises network time protocol (NTP) data (Page 82, Second column, First and Third paragraphs, "Two connectionless UDP services that we regard as essential are NTP… for time synchronization… " & "We allow NTP through our perimeter by designating a set of internal hosts as NTP "bastions”"); and 
applying, based on a determination that at least one of the first group of packet filtering rules applies to NTP data (Page 82, Second column, Third paragraph, "We allow NTP through our perimeter by designating a set of internal hosts as NTP "bastions”. Our packet filters allow traffic from the NTP port of any external host to the NTP port of any NTP bastion"), the first group of packet filtering rules to the portion of the first subset of packets, wherein the first group of packet filtering rules comprises allowing the portion of the first subset of packets to continue toward its destination “Our packet filters allow traffic from the NTP port of any external host to the NTP port of any NTP bastion").
At the time of the invention it would have been obvious to one with ordinary skill in the art to modify Jayawardena in view of Raleigh's Internet traffic control system by enhancing Jayawardena in view of Raleigh’s network data server to accept essential services, such as NTP, by utilizing internal bastions, as taught by Greenwald, in order to allow critical applications dependent on NTP services to fully function.
	The motivation is to admit UDP traffic with source and destination ports set to NTP designating an internal bastion in order to allow for time synchronization of internal machines without reducing the overall security of the system (Greenwald, page 82, Second column, Third paragraph).

Regarding Claims 15, 16, 23, and 24:
Packet filtering device claims 15 and 16 and non-transitory computer-readable medium claims 23 and 24 correspond to respective method claims 7 and 8, and contain no further limitations. Thus claims 15, 16, 23, and 24 are each rejected by applying the same rationale in rejecting claims 7 and 8 above, respectively.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491